     Case 2:16-cr-00062-LRH-EJY Document 343 Filed 07/01/20 Page 1 of 2



1

2                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
3

4
      UNITED STATES OF AMERICA,
5
                             Plaintiff,                   No. 2:16-CR-00062-LRH-EJY
6
      v.                                                  ORDER
7
      HAKIM RYDELL BRANCHE-JONES,
8
                             Defendant.
9

10

11          This matter coming on the parties’ Stipulation to Continue Rule 32 Sentencing

12   Hearing, the Court having considered the premises therein, and good cause showing, the

13   Court accepts the Stipulation of the parties and finds as follows:

14          1.      The parties agree to the continuance requested in the Stipulation;

15          2.      Defendant is in custody and does not object to the continuance;

16          3.      The Court adopts and incorporates herein in full, District of Nevada, Temporary

17   General Order 2020-05 of March 30, 2020, regarding Authorization for Video and

18   Teleconferencing Under the CARES Act And The Exigent Circumstances Created By

19   COVID-19 And Related Coronavirus (hereinafter “General Order”), including the finding that

20   in light of the current state of emergency brought on by the COV-19 pandemic, and during the

21   time the General Order is in effect, the Court cannot conduct an in-person Rule 32 sentencing

22   hearing without serious risk to the health and safety of the public and the parties involved in

23   this matter;

24          4.      The defendant desires an in-person Rule 32 sentencing hearing and no facts have

                                                      4
     Case 2:16-cr-00062-LRH-EJY Document 343 Filed 07/01/20 Page 2 of 2



1    been presented to the Court to show that further delay of the hearing will seriously harm the

2    interests of justice in this case;

3            5.      The General Order is in effect for 90 days from March 30, 2020. Accordingly,

4    pursuant to the Stipulation, the Court will continue and set the date for Rule 32 sentencing

5    hearing for no less than 60 days from July 16, 2020.

6            IT IS THEREFORE ORDERED:

7            1.      The Rule 32 sentencing hearing set for 11:15 a.m., July 16, 2020, is

8                    VACATED and CONTINUED;

9            2.      The Rule 32 sentencing hearing in this matter will commence on Wednesday,

10                   October 7, 2020 at 1:15 p.m. in a Las Vegas Courtroom to be announced at a

11                   later date.

12

13

14

15   IT IS SO ORDERED this 29th day of June, 2020.          This is good LRH signature




16

17

18

19                                                        _______________________________
                                                          LARRY R. HICKS
20                                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

                                                      5
